70 F.3d 1264
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ronald Donnell STEPHENS, Defendant-Appellant.
No. 95-5274.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 16, 1995.Decided:  November 30, 1995.

D. Garrison Hill, Hill, Wyatt, Bannister & Brown, L.L.P., Greenville, SC, for Appellant.  Harold Watson Gowdy, III, Office of the United States Attorney, Greenville, SC, for Appellee.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Ronald Donnell Stephens pled guilty to conspiracy to possess crack cocaine with intent to distribute, 21 U.S.C.A. Sec. 846 (West Supp.1995).  He was sentenced to a term of 24 months imprisonment, to be served consecutively to a sentence for crack conspiracy imposed on him previously.  His attorney has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), raising one issue but stating that, in his view, there are no meritorious grounds for appeal.  Stephens has not filed a supplemental brief although he was advised of his right to do so.  Finding no error, we affirm.


2
On September 9, 1994, Stephens was sentenced to 60 months imprisonment for participating in a crack conspiracy.  After Stephens was sentenced, the district court released him so that he could surrender to authorities voluntarily.  Six days later, Stephens distributed crack to an undercover officer and subsequently entered a guilty plea in the instant offense.  In the Anders brief, Stephens' attorney questions the district court's imposition of a consecutive sentence rather than a concurrent sentence.  However, when a defendant who is already serving an undischarged term of imprisonment is sentenced for an offense which was committed after the prior sentence was imposed, but before he began serving it, a consecutive sentence is required.  United States Sentencing Commission, Guidelines Manual, Sec. 5G1.3(a) (Nov.1994).  The district court had no choice but to impose a consecutive sentence.


3
In accordance with Anders, we have examined the entire record in this case and find no meritorious issues for appeal.  We therefore affirm the conviction and the sentence imposed.  This court requires that counsel inform his client, in writing, of his right to petition the Supreme Court of the United States for further review.  If the client requests that a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may move in this court for leave to withdraw from representation.  Counsel's motion must state that a copy thereof was served on the client.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED